Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 14, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant left his employment at a discount chain store and applied for unemployment insurance benefits stating on his application that he had been “fired”. The Unemployment Insurance Appeal Board subsequently ruled that claimant had quit his job for personal and noncompelling reasons and that he had made willful misrepresentations in order to obtain benefits. Substantial evidence supports the Board’s decision. The employer’s store manager and accounting department manager testified that claimant had not been fired but had resigned for undisclosed reasons at a time when continuing work was available. The discrepancies between claimant’s testimony regarding the circumstances under which he left his employment and that of the witnesses who testified on behalf of the employer raised issues of credibility for resolution by the Board (see, Matter of Toth [Sweeney], 244 AD2d 752, 753; Matter of Murray [Sweeney], 244 AD2d 649).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur.
Ordered that the decision is affirmed, without costs.